[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]SCHEDULE AVISITATION
CT Page 1319-DDDD
1. Husband, hereinafter "Father", shall have regular visitation with the minor children as follows:
    a. Every other weekend Father shall pick the children up at 7:00 p.m. on Friday at Mother's residence and shall return the children to school on Monday morning by 9:00 a.m.. In the event that there is a Monday holiday for which the children have no school and such weekend falls on Father's weekend, visitation shall be extended until 7:30 p.m. on said Monday, at which time he shall return the children to Mother's residence. For all other Monday holidays the children shall remain with Mother. On Friday's that the children are not in school because of in-service days, the weekend visitation will begin on Friday at 9:00 a.m.
         In the case of four day weekends, the party having the children that weekend shall keep them for the four days. Four day weekends shall be alternated between the parties with the schedule being adjusted to allow the other party to have the weekend following the four day weekend.
    b. In addition to the weekend visitation, Father shall pick up and have visitation with the children every Tuesday at 5:00 p.m. or after school, until 8 p.m. Mother shall, so long as the parties maintain their current residences, pick the children up at Father's home on Tuesday evenings. If either party's residence changes, Father shall return the children on Tuesday evenings to Mother's home by 8:00 p.m. or to her office is she is working by 7:45 p.m., whichever is more reasonable.
         Father shall also pick the children up on Thursdays at 5:30 p.m. or after school and keep them overnight until 9:00 a.m. on Friday mornings. Father is responsible for transporting the children to school on Friday mornings.
    c. The parties shall notify each other in a timely manner of days and times the children will be placed with a child care provider so that the other parent can elect to provide care for the children if his/her schedule permits.
2. Vacations.
CT Page 1319-EEEE
         The parties shall split the school vacations for Christmas, February (mid-winter) and April (spring) equally. These vacations shall be split mid-week as agreed between the parties. If both parties are in agreement they may alternate these vacations on a full-week basis within the same year or alternate yearly. Either parent intending to exercise said option shall notify the other a minimum of forty-five (45) days in advance of his or her intentions.
3. Birthdays.
         Each parent shall have the children with him or her on their respective birthdays and each shall have contact and access to the children on the children's birthdays, both including an overnight stay but subject to their school schedules. If either parent gives up time on their weekend for the other parent's visit, he or she shall retain the option to have equal time from the other parent's weekend on the immediately preceding or following two week period. If either parent's birthday falls on the weekend of the other parent's visitation, the parent whose birthday it is shall have the children for that day with the time to be made up on the weekend immediately preceding or following two week period as compensation.
4. The existing schedule will be modified to allow and support the children's attendance at planned extended biological family occasions or exceptional circumstances in said families (e.g. family traveling from distances greater than five hundred [500] miles.) The parties shall also be flexible and permissive with similar special occasions of close family friends. In the event the existing schedule shall be modified, the party who is deprived of visitation shall have make-up visitation within the preceding or following two (2) week period.
5. Summer.
    a. During the summer, the schedule as set forth in Paragraphs 1a., 1b. And 1c. herein shall remain in effect with the modification that on Father's weekends the children will be returned to Mother's residence at 9:00 a.m. on Tuesday morning.
    b. Each parent shall be entitled to fourteen (14) days of vacation with the children with a maximum of ten (10) consecutive days. This two week period shall include at least one weekend CT Page 1319-FFFF that is already on the parent's visitation schedule. Should the opportunity or need exist for two (2) weeks of consecutive vacation, this would be done by mutual agreement of the parties which shall not be unreasonably withheld with a minimum of thirty (30) days prior notice of dates of vacation.
6. Relocation.
    If either parent intends to relocate, he or she shall give the other parent at least sixty (60) days notice of their intention to do so.
7. Holidays.
    a. Thanksgiving: Whichever parent has the children for Thanksgiving Day shall be entitled to the full Thanksgiving weekend, beginning with Father in 1996. In the event that Thanksgiving weekend falls on what would otherwise be the other parent's weekend, there shall be an exchange and make-up of that weekend for that parent.
    b. Fourth of July: Each parent shall have this holiday as it falls, either during their vacation time with the children or on their regularly scheduled day.
    c. New Year's Eve/Day: Whichever parent has the children for the second half of the Christmas vacation, which shall alternate yearly, shall have the children with them for New Years Eve and New Years Day. Wife will have the second half of the Xmas vacation, 1996 and New Year's Eve and New Years Day, 1996-1997.
    d. Jewish Holidays: Mother shall have the children on the Eve of Rosh Hashanah for two (2) days and nights to celebrate the Holiday and shall have the children for Kol Nidra and Yom Kippur through the following morning. If any of this time would have otherwise been spent with Father, he shall be entitled to make up time.
         If Mother plans to travel out of state to be with family for Passover, she shall have the children for both nights of the holiday if it falls on a weekend with Friday through Sunday night inclusive. In the event that Mother elects to celebrate Passover in the State of Connecticut, each parent shall be entitled to have the children for one night of the Seder and Mother shall have first choice as to which night the children will celebrate CT Page 1319-GGGG with her.
         Mother may elect to have the children attend any festivities or religious services at the synagogue with her but must make up to Father any time that he would otherwise be entitled to.
e. Christmas:
         Father shall have the children with him from 5:00 p.m. on Christmas Eve to 7:00 p.m. on Christmas Day.
f. Hanukkah.
         Mother shall have the children at least one (1) weekend of Hanukkah. The parties shall switch weekends if necessary to accommodate this. If Hanukkah and Christmas shall fall on the same weekend, and there is no other weekend for Hanukkah, Hanukkah will take precedence over Christmas on Christmas eve and Christmas day although Father will be entitled to make-up for that time.
8. Religious Education.
         The children have and shall continue to be raised in the Jewish faith. Father shall, when the children are with him, transport the children to Hebrew School and support their Jewish education. The parties shall equally contribute toward a Bar Mitzvah celebration for each of the children. Father shall have the opportunity to participate in the planning of this event.
9. Mother's Day and Father's Day will be spent with that respective parent, including an overnight. The children will either spend the preceding night from 7:00 p.m. through 7:00 p.m. on the holiday, or 9:00 a.m. on the holiday through 9:00 a.m. the next morning, subject to their school schedules. Whichever parent has the children shall be responsible for pick up and delivery for that holiday.
10. Each parent shall be entitled to a maximum of two (2) weeks per year of vacation without the children, with a minimum of forty-five (45) days prior notice to the other parent. The vacationing parent shall be responsible for any additional child care costs incurred by the non-vacationing parent.
Rittenband, J. CT Page 1319-HHHH
SCHEDULE BDIVISION OF PERSONAL PROPERTY
RITTENBAND, J.
Each party shall own free and clear of any claim by the other, all personal property presently in their possession.
This shall include, (but not be limited to), for the Wife, the Boulanger lithograph, the Federal Card Table, the Federal mirror, the Queen Anne tea table and the Federal tip top candle stand.
Beyond the above, the following items are awarded to the Husband:
1. Cherry Candle Stand
2. 18th century Weinmann print of lilies
3. One unknown botanical print
4. Seth Thomas clock
5. Red porch bench
6. Arrowback maple rocker
7. Swedish copper mold
8. Deed box
9. Lily print in the master bedroom